DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
1. Page 4, lines 29-30, the load sensor configured as proximity sensors or light sensors is unclear.  It appears that these are different types of sensors.  A load sensor is typically interpreted to measure a weight, like a “load cell” or weight sensor.  The language is unclear and Applicant needs to further clarify and distinguish what type of sensor the “load sensor” is.  Applicant also describes “occupancy sensors” to determine the distance from a rearmost product to the occupancy sensor in a rack (Page 4, lines 10-20).  However, the load sensor may also include a “proximity sensor” which adds to the ambiguity.  Applicant needs to clarify the language particularly describing the load sensor and load sensor data throughout the specification.    
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 12, and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1, Applicant should insert “is” before “associated” in line 8, and before “configured” in 20.  Applicant should insert “are” before “each” in line 9, and before “connected” in line 10.  In line 12, Applicant should change “comprising” to “comprise”, for clarity.
Also, Applicant has clarified the sensor arrangement detecting and transmitting load sensor is not required in claim 1.  However, this is unclear based on Applicant’s specification, which seem to point to the load sensor detecting that a stock material unit is placed at the storage side (See Specification, Page 3, lines 12-15; Page 4, lines 21-25). 
Relative to claim 6, does Applicant mean that the sensor arrangements “further comprise a load sensor” in line 2?  The phrase, “detect the placement of the stock material unit to be placed at the storage side” is unclear.  Does Applicant mean, detect the placement of the stock material unit at the storage side?  Applicant needs to revise this language inconsistency in any other claims as appropriate.
Relative to claim 8, based on Applicant’s specification, it is unclear as to what Applicant means by the occupancy sensors and the load sensors of the individual rack bays are each arranged at a common holder”, since the distinction between the load sensors and the occupancy sensors is not clear.
 
Relative to claim 12,  “the control unit is configured to determine the number of stock material units stored in the rack bays by taking account of one of the first length and the second length in dependence on an identification signal supplied to the control unit for identifying the stock material unit to be placed”, is unclear.  What is the main goal of the claim.  What does “in dependence on an identification signal supplied to the control unit” mean?  Why is the control unit determining the number of stock material units in the rack bay by taking account of the first and second lengths of stock material units?  Is the main purpose of the claim to identify stock material units that need to be placed in a rack for replenishment purposes, or the distinguish which types of stock material units have been removed?  What is happening in this claim?

Relative to claim 15, in line 2, Applicant should replace, “providing” with “that provides”, or “configured to provide” for clarity.  In line 16, Applicant should replace “are transmitted” with “is transmitted”, for clarity.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-12, and 14-15 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Freudelsperger (US PG. Pub. 2011/01447798) in view of Nel (US PG. pub. 2019/0339923).  Relative to claims 1, 10-11, Freudelsperger discloses: 
(claim 1) a flow rack unit (1)(Fig. 1) for providing stock material units (“products”, 2), comprising: the flow rack unit (1) having at least two rack bays (channels, 3)(Fig. 2) and one control system (“central computer”)(Para. 0055; 0068), the rack bays (3) each having a removal side (A)(Fig. 3)(Para. 0054), and a storage side (see top of flow rack, 1, at the top part of the channel, 3, closest to the elevator, 5, where products enter the channel, 3, and flow down)(Fig. 3-4) disposed opposite the removal side (A)(Fig. 3), the rack bays (see each level of channels, 3) are configured to provide the stock material units (2) respectively in a rack level (Fig. 3), starting from the removal side, after one another in the direction of the storage side (storage side is top of channel, 3, near elevator, 5)(Para. 0055); 
a respective sensor arrangement (11)(Fig. 5) of the control system (“central computer”) is associated with each rack bay (Para. 0077); 
the sensor arrangements (11) each arranged at the storage side (see portion of channels, 3, near Ref. 5 where items enter) of the associated rack bay (3)(Fig. 5-6), the sensor arrangements (11) connected to a control unit (included in central computer) of the control system (“central computer”); 
the sensor arrangements (11) each comprising an occupancy sensor configured as a distance sensor (Para. 0077, “sensors measure a distance”), each occupancy sensor (11) has a measurement zone that is aligned from the storage side (top of channels, 3, near entry point) of the associated rack bay (3) in the direction of the removal side (A) of the associated rack bay (3) to measure a distance from a rearmost stock material (2) stored in the associated rack bay (3) and disposed next to the occupancy sensor (Para. 0077, checking distance between a rearmost product on the channel and the sensor is inherently included), 
and each occupancy sensor (11) is configured to transmit distance data representing the measured distance via the data line to the control unit to detect a number of stock material units stored in the rack bays in the control unit; and 
each sensor arrangement (11) is configured to detect a placement of a stock material unit (2) at the storage side (see top of channels, 3, near Ref. 5) of the associated rack bay (3) and to transmit sensor data indicating the placement of the stock material unit (2) at the storage side (top of channels, 3, near Ref. 5 where products enter) via the data line to the control unit (included in “central computer”); and  
(claim 10) the occupancy sensors (11) of the individual rack bays (3) are each arranged below the rack level of the respective rack bay (3)(Fig. 5)(Para. 0077).

Relative to claim 14, the disclosure of Freudelsperger includes: A control system (“central computer”) for a flow rack unit (1) for providing stock material units (2) in at least two rack bays (3)(Fig. 1)(Para. 0068); 
the control system (“central computer”) comprises: at least two sensor arrangements (11) and one control unit (inherently included in “central computer”)(Para. 0077); 
the sensor arrangements (11) each comprise an occupancy sensor configured as a distance sensor (Para. 0077); 
the occupancy sensors (11) are configured to be respectively associated with one of the rack bays (3) and to be arranged at a storage side (see entry portion of channels, 3, near Ref. 5) of the associated rack bay (3) such that a measurement zone of the respective occupancy sensor (11) is aligned from the storage side (top of Ref. 3, where products enter and travel down) of the rack bay (5) in the direction of a removal side (A) of the rack bay (3) disposed opposite the storage side (top of channels, 3, near entry) to measure a distance from a rearmost stock material unit (2) stored in the associated rack bay (3) and closest to the occupancy sensor (inherently included, Para. 0077); and 
each sensor arrangement (11) is configured to detect a placement of a stock material unit (2) to be placed at the storage side (top of channel, 3, near Ref. 5)(Fig. 5) of the associated rack bay (3) and to transmit sensor data indicating the placement to the control unit (“included in central computer”, transmitting sensor data to computer is inherently included, Para. 0077; 0068).

Relative to claim 15, the disclosure of Freudelsperger includes: a method for using at least two distance sensors (11)(Fig. 5) as occupancy sensors of a control system (“central computer”) for a flow rack unit (1) providing stock material units (2) in at least two rack bays (3)(Fig. 1), 
the distance sensors (11) are each associated with one of the rack bays (3) and are arranged at a storage side (see top entry portion of Ref. 3 near Ref. 5) of the associated rack bay (3) such that measurement zones of the distance sensors (11) are aligned from the storage side (product entry portion of Ref. 3) of the associated rack bay (3) in the direction of a removal side (A) of the associated rack bay (3) disposed opposite the storage side (Fig. 3-5)(Para. 0077-0078); 
a respective distance from a rearmost stock material unit (2) stored in the rack bay (3) associated with the respective distance sensor (11) and disposed closest to the respective distance sensor (11) is measured by means of the distance sensors (11)(inherently included, Para. 0077); 
the distance sensors (11) are connected to a control unit of the control system (“central computer”, inherently included, Para. 0068); distance data representing the measured distances are transmitted by the distance sensors (11) to the control unit (inherently included in central computer); and
sensor data (data from sensors, 11) is transmitted to the control unit (included in central computer) to control a placement of the stock material units (2) in the rack bays (Para. 0077-0078; 0058; 0052, appropriate channels are selected by the system).

Relative to claims 1, 10-11, and 14-15, Freudelsperger does not expressly disclose: 
(claim 1) the sensor arrangements are connected to the control unit of the control system via a common data line; each occupancy sensor is configured to transmit distance data to the control unit representing the measured distance via the data line to the control unit to detect a number of stock material units stored in the rack bays in the control unit; and 
each sensor arrangement is configured to transmit sensor data indicating the placement of the stock material unit at the storage side via the data line to the control unit; 
(claim 14) each occupancy sensor is configured to transmit distance data representing the measured distance via the data line to the control unit to detect a number of stock material units stored in the rack bays in the control unit; and the sensor arrangement is configured to transmit sensor data to the control unit indicating the placement via the data line;
(claim 15) the distance sensors (11) are connected via a common data line of a control unit of the control system; distance data representing the measured distances are transmitted by the distance sensors via the data line to the control unit to detect a number of stock material units arranged in the rack bays in the control unit; and
sensor data are transmitted via the data line to the control unit to control a placement of the stock material units in the rack bays;
(claim 10) the measurement zones of the occupancy sensors of the individual rack bays each intersect the rack level of the respective rack bay between the storage side and the removal side;
(claim 11) the measurement zones of the occupancy sensors of the individual rack bays are configured in a linear manner in a vertical direction oriented perpendicular to the rack level of the respective rack bay.
Nel teaches: (claim 1) the sensor arrangements (112)(Fig. 1B) are connected to the control unit (202)(Fig. 2) of the control system (200)(Fig. 2) via a common data line (included in communications interface; Para. 0044; 0047)(Fig. 2); each occupancy sensor (112) is configured to transmit distance data (“distance measurement”) to the control unit (202) representing the measured distance via the data line (“communications interface”) to the control unit (202) to detect a number of stock material units (“products”) stored in the rack bays (102) in the control unit (202)(Para. 0048); and 
each sensor arrangement (112) is configured to transmit sensor data (captured data from Ref. 112) indicating the placement of the stock material unit (products) at the storage side (rear side of shelf, 102, near last row of items) via the data line (communications interface) to the control unit (202)(Para. 0040-0041); 
(claim 14) each occupancy sensor (included in Ref. 112) is configured to transmit distance data representing the measured distance via the data line (“communications interface”) to the control unit (202)(Fig. 2) to detect a number of stock material units stored in the rack bays (102) in the control unit (202)(Para. 0048; 0047); and the sensor arrangement (112) is configured to transmit sensor data to the control unit (202) indicating the placement via the data line (“communications interface”)(Para. 0044; 0047);
(claim 15) the distance sensors (included in Ref. 112) are connected via a common data line (“communications interface”) of a control unit (202) of the control system (200)(Fig. 2)(Para. 0044); distance data representing the measured distances are transmitted by the distance sensors (see Ref. 112) via the data line (“communications interface”) to the control unit (202) to detect a number of stock material units (“products”) arranged in the rack bays (102) in the control unit (202)(Para. 0047-0048); and
sensor data are transmitted via the data line (“communication interface”) to the control unit (202);
(claim 10) the measurement zones of the occupancy sensors (included in Ref. 112) of the individual rack bays (102) each intersect the rack level of the respective rack bay (102) between the storage side (see rear side of shelf, 102) and the removal side (see front side of shelf, 102, near display 104)(Fig. 1A-1B);
(claim 11) the measurement zones of the occupancy sensors (included in Ref. 112) of the individual rack bays (102) are configured in a linear manner in a vertical direction oriented perpendicular to the rack level of the respective rack bay (102)(Fig. 1B)(Para. 0040; 0048).
Nel teaches: the sensor arrangements are connected to the control unit via a common data line; the occupancy or distance sensors are configured to transmit distance data to the control unit via the data line to the control unit to detect a number of stock material units; the measurement zones of the occupancy sensors of the individual rack bays intersect the rack level of the respective rack bay; the measurement zones of the occupancy sensors of the individual rack bays are configured in a linear manner as described above for the purpose of providing an improved method for restocking shelves and updating product information for displays to efficiently and accurately manage store inventory (Para. 0002).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Freudelsperger so that the sensor arrangements are connected to the control unit via a common data line; the occupancy or distance sensors transmit distance data to the control unit via the data line to the control unit to detect a number of stock material units described above as taught in Nel, for the purpose of providing an improved method for restocking shelves and updating product information for displays to efficiently and accurately manage store inventory.

Relative to claim 12, Freudelsperger in view of Nel discloses all claim limitations mentioned above, including: lengths of various stock material units are stored in the control unit (system determines how much product is present; Nel: Para. 0048)
Freudelsperger in view of Nel does not expressly disclose: 
a first length of first stock material units is stored in the control unit; a second length of second stock material units is stored in the control unit; the control unit is configured to determine the number of stock material units stored in the rack bays by taking account of one of the first length and the second length in dependence on an identification signal supplied to the control unit for identifying the stock material unit to be placed.
Freudelsperger in view of Nel teaches: a first length of first stock material units is stored in the control unit; a second length of second stock material units is stored in the control unit; the control unit is configured to determine the number of stock material units stored in the rack bays by taking account of one of the first length and the second length in dependence on an identification signal supplied to the control unit for identifying the stock material unit to be placed, as an obvious matter of design choice based on the user’s preference.  
Freudelsperger in view of Nel teaches: storing a first length of first stock material units, and a second length of second stock material units in the control unit (Nel, 202)(Nel; Para. 0039-0040; 0048, detected distance measurements for products are stored; 0043).  Nel is configured to further use the stored distance information, along with product location information (Nel, Para. 0045), to identify the stock material unit (products) placed on the shelf (102), to assist a user in correctly identifying types and locations of products that are low and need to be replenished (Para. 0045; 0048).  See MPEP §2144.01.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Freudelsperger in view of Nel so that the control unit can determine the number of stock material units stored in the rack bays by taking account of one of the first length and the second length in dependence on an identification signal supplied to the control unit for identifying the stock material unit to be placed, as an obvious matter of design choice to assist a user in correctly identifying types and locations of products that are low and need to be replenished.

Claim(s) 2, 4-5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freudelsperger in view of Nel as applied to claim 1 above, and further in view of Hoehler et al (US PG. Pub. 2017/0327312).
Relative to claims 2, 4-5, and 13, Freudelsperger in view of Nel discloses all claim limitations mentioned above, including display units (Nel, 104)(Fig. 1A) but does not expressly disclose: 
(claim 2) the sensor arrangements are connected in series via the data line;
(claim 4) a respective display unit is associated with the rack bays; and the control unit is configured to transmit control data for the display units via the data line to mark one of the rack bays as a destination rack bay for the stock material unit to be placed.
(claim 5) the control system has an identification unit; the identification unit is configured to detect a code of the stock material unit to be placed in a destination rack bay, and to transmit it to the control unit; and the control unit is configured to determine the destination rack bay for the stock material unit to be placed with reference to the code; and
(claim 13) the control system comprises a monitoring unit; the monitoring unit is connected to sensor arrangements via the data line; the monitoring unit is connected to the control unit via a further data line; the monitoring unit comprises a master module for controlling a data transmission over the data line; and the sensor arrangements are connected to the data line as slave units controlled by the master module.
Hoehler teaches: 
(claim 2) the sensor arrangements (5)(Fig. 1) are connected in series via the data line (see corresponding cables, 9)(Fig. 1)(Para. 0061, “series production”);
(claim 4) a respective display unit (10)(14)(Fig. 1) is associated with the rack bays (2)(Fig. 1)(Para. 0068); and 
the control unit (control unit is included in “central checking unit”, of Ref. 11) is configured to transmit control data for the display units (10) via the data line (see Ref. 9) to mark one of the rack bays (2) as a destination rack bay for the stock material unit to be placed (Para. 0047);
(claim 5) the control system (see central checking unit, data memory, and business management system, 11-13) has an identification unit (15)(Fig. 1)(Para. 0068, 0073; system can include RFID reader, ID scanner, or the like to read an identifier); the identification unit (15) is configured to detect a code of the stock material unit (4) to be placed in a destination rack bay (2), and to transmit it to the control unit (included in Ref. 11)(Para. 0068); and 
the control unit (included in Ref. 11) is configured to determine the destination rack bay (2) for the stock material unit (4) to be placed with reference to the code (Para. 0068; 0047; displays indicate to the operate where to place items); and
(claim 13) the control system (11-13)(Fig. 1) comprises a monitoring unit (included in 11)(Para. 0062); the monitoring unit (included in Ref. 11) is connected to sensor arrangements (5) via the data line (Para. 0062; 0067, may be connected by data cable); and
the monitoring unit (included in Ref. 11) is connected to the control unit (included in Ref. 11) via a further data line (Para. 0062; 0067); the monitoring unit (included in Ref. 11) comprises a master module (see “master”) for controlling a data transmission over the data line (Para. 0067); and the sensor arrangements (5) are connected to the data line (data cables, LAN) as slave units controlled by the master module (Para. 0067; 0074)(Fig. 2).
Hoehler teaches: the sensor arrangements are connected in series via the data line; display units associated with the rack bays; identification unit configured to detect a code of the stock material unit; and monitoring unit connected to the control unit as described above, for the purpose of providing a dynamic storage rack unit that provides material in logistics and/or manufacturing processes that is less complex, is more flexible, more economical, and reduces errors during mounting or operation (Para. 0001-0003; 0009-0010).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Freudelsperger with the sensor arrangements connected in series via the data line, display units, identification units, and monitoring unit as taught in Hoehler for the purpose of providing a dynamic storage rack unit that provides material in logistics and/or manufacturing processes that is less complex, is more flexible, more economical, and reduces errors during mounting or operation.

	
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freudelsperger in view of Nel as applied to claim 1 above, and further in view of DiFatta et al (US PG. Pub. 2018/0225625). Relative to claim 3, Freudelsperger in view of Nel discloses all claim limitations mentioned above, but does not expressly disclose: the occupancy sensors are configured to measure the distances by means of the time of flight principle.
DiFatta teaches: occupancy sensors (4)(Fig. 1-2) that are configured to measure the distances by means of the time of flight principle (Para. 0020), for the purpose of providing an inventory management system and method for measuring current inventory on displays to aid in maintaining acceptable inventory levels according to a planogram (Para. 0002-0003).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Freudelsperger in view of Nel with so that the occupancy sensors are configured to measure the distances by means of the time of flight principle, as taught in DiFatta for the purpose of providing an inventory management system and method for measuring current inventory on displays to aid in maintaining acceptable inventory levels according to a planogram.

Claim(s) 6 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Freudelsperger in view of Nel as applied to claim 1 above, and further in view of Meyer et al (US PG. Pub. 2016/0048798).
Relative to claim 6, Freudelsperger in view of Nel discloses all claim limitations mentioned above, including the occupancy sensors (Nel, 112) are connected to the common data line (Nel, Para. 0043; 0047). 
Freudelsperger in view of Nel does not expressly disclose: the sensor arrangements each comprise a load sensor that is configured to detect the placement of the stock material unit to be placed at the storage side of the associated rack bay; and the load sensors and the occupancy sensors are connected to the common data line. 
Meyer teaches: the sensor arrangements each comprise a load sensor (30)(Fig. 1) that is configured to detect the placement of the stock material unit (“products”, P) to be placed at the storage side (see rear portion of shelf, near Ref. 12) of the associated rack bay (see shelf, S)(Fig. 1)(Para. 0044); and the load sensors (30) are connected to the common data line (included in inventory control network, 1200)(Para. 0047)(Fig. 12A-12B), for the purpose of providing a system and apparatus that uses weight and/or contact sensors to manage inventory of retail products, can predict when products may go out of stock, identify out of place inventory, and notify the retailer in sufficient time of out of stock inventory (Para. 0002-0003; 0008). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Freudelsperger in view of Nel, with the sensor arrangements each further comprising a load sensor that is configured to detect the placement of the stock material unit to be placed at the storage side of the associated rack bay, as taught in Meyer, for the purpose of providing a system and apparatus that uses weight and/or contact sensors to manage inventory of retail products, can predict when products may go out of stock, identify out of place inventory, and notify the retailer in sufficient time of out of stock inventory.

Relative to claim 6, Freudelsperger in view of Nel and Meyer does not expressly disclose the load sensors and the occupancy sensors are connected to the common data line.  Freudelsperger in view of Nel and Meyer can be easily modified so that the load sensors and the occupancy sensors are connected to the common data line as an obvious matter of design choice since providing input collected from various sensors, such as load sensors (Meyer, 30) and occupancy sensors (Nel, 112; Freudelsperger, 11) on a shelf rack to a control system via a common data line is well known in the art.  See MPEP §2144.03.
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Freudelsperger in view of Nel and Meyer, so that the load sensors and the occupancy sensors are connected to the common data line, since providing input from various sensors on a shelf rack to a control system via a common data line is well known in the art.

Allowable Subject Matter
Claims 7-9 (as understood by the Examiner) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claims 7-8 (as understood by the Examiner), the closest available prior art does not disclose: 
the occupancy sensors and the load sensors of the individual rack bays are each connected to the data line before or after the occupancy sensors and the load sensors of adjacent rack bays; or 
the occupancy sensors and the load sensors of the individual rack bays are each arranged at a common holder, as claimed and as understood by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wittig (US PG. 2019/0150639); Gopal (US Patent No. 10,810,540); Issing (US 2013/0253697).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655